Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This a response to Applicant’s communication file on October 21, 2021.  Application No. 17/368,766, filed July 6, 2021, is a Continuation of U.S. Nonprovisional Application No. 17/069,386, filed October 13, 2020, (now issued U.S. Patent No. 11,091,441), which claims the benefit of U.S. Provisional Application No. 62/913,574, filed October 10, 2019.  In a preliminary amendment filed October 21, 2021, Applicant cancelled claims 2-7, 9-12, and 15-29, and added new claims 24-29.  Claims 1, 8, 13, 14, and 20-29 are pending.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 13, 14, and 20-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vernier et al., US2008/0139610 A1.  Vernier discloses a solid form of Compound A, including pharmaceutical compositions thereof.  See Vernier et al., ‘610 publ’n, p. 24-25, para. [0406]-[0411], Example 11; see Id., p. 2, para. [0012]-[0014], for pharmaceutical compositions.  Methods of using the compound to treat diseases, disorders, or condition that is affected by modulation of potassium ion channels, including seizures is disclosed at Id., p. 15-16, para. [0317]-[0326].  Preparation of the compound are described at Id., Example 11.  Notably the amorphous characteristic of the claim solid form does impart patentability to the claimed form.  There is no comparative data showing a difference between the compound disclosed in the prior art and the present invention.   
Conclusion
	No claims are allowed.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625